Citation Nr: 0120118
Decision Date: 08/02/01	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-11 648	)	DATE AUG 02, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic arthritis of the right knee with a history of loose body, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


 INTRODUCTION

The veteran had active duty for training from September 1952 to September 1955.  

This appeal arose from a March 2000 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to the requested benefits.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee with a history of loose body is manifested by slight knee impairment.  

2.  The Board denied entitlement to service connection for a right ankle disorder in May 1980.  

3.  Although the evidence received since the May 1980 Board decision is new, none of it, either by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the right knee with a history of loose body have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2000).  

2.  Evidence received since the Board denied entitlement to service connection for a right ankle disorder is not new and material, and the May 1980 decision of the Board remains final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 3.304, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).  The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, even though the RO did not have the benefit of the explicit provisions of the VCAA, VAs duties have been fulfilled.  

First, VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision as well as the statement of the case (SOC) and the supplemental statement of the case (SSOC) informed the veteran of the evidence needed to substantiate the claim.  VA has no outstanding duty to inform the veteran that any additional information or evidence is needed.  The Board concludes the discussions in the rating decision, SOC and SSOC informed the veteran of the information and evidence needed to substantiate the claim and complied with VAs notification requirements.

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  The veteran has not referenced any unobtained evidence that might aid the claim or that might be pertinent to the bases of the denial of the claim.  The RO requested all relevant treatment records identified by the veteran.  

The veteran was provided a VA examination in 1999.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to notify and to assist the veteran in this case.  Further development and further expending of VAs resources is not warranted.  

In evaluating the veteran's request for an increased rating, the Board considers the medical evidence of record.  The medical findings are compared to the criteria in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the Board's responsibility to weigh the evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a determination, the Board has carefully reviewed the pertinent medical evidence, including the veteran's entire medical history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  While the entire recorded history of a disability is to be reviewed by the rating specialist, the regulations do not give past medical report precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of the VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.

Right Knee  

Arthritis due to trauma, substantiated by X-ray findings, shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, Diagnostic Code 5003, is rated on the basis of limitation of motion and not instability; whereas, Diagnostic Code 5257 provides for rating of instability of a knee without consideration of limitation of motion.  38 C.F.R. § 4.71a.  Thus, separate ratings for arthritis of a knee, when there is actual limitation of motion, and for instability of the knee may be assigned without pyramiding, which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

However, in VAOGCPREC 9-98 it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In other words, a compensable degree of limited motion under Diagnostic Codes 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under Diagnostic Code 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

The Board has considered the application of 38 C.F.R. §§  4.40 (consider "functional loss" "due to pain"), 4.45 (consider "pain on movement, swelling, deformity, or atrophy on disuse" in addition to "instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing", incoordination, and excess fatigability), and 4.59 (minimum compensable evaluation warranted for painful motion with joint pathology) in this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On examination, by a private physician in August 1999, the veteran had crepitus and bony changes of osteoarthritis.  At the November 1999 VA examination there was neither swelling nor redness to the knee, slight tenderness to the lateral aspect of the superior aspect of the patella.  There was no crepitance and lateral and medial stability were normal.  The veteran's anterior and posterior drawer signs were normal.  There was no appreciable change in motor movement and reflexes were normal and equal bilaterally.  The Board is of the opinion that the impairment complained of is contemplated in the 10 percent evaluation already assigned for the right knee.  In effect, the evaluation now in place adequately compensates the veteran for the degree of functional impairment demonstrated by his service-connected right knee disorder under the ordinary conditions of life.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000).

Normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A 10 percent evaluation is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent evaluation requires flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent evaluation requires flexion limited to 15 degrees or extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000).  A 40 percent evaluation requires extension limited to 30 degrees and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  

At the November 1999 VA examination the veteran's right knee extension was to 0 degrees and flexion was to 120 degrees without pain.  While the range of motion of the right knee is somewhat reduced, it is not of such a degree as to warrant an increased rating.  There is no basis for a rating in excess of 10 percent for the service-connected traumatic arthritis of the right knee with a history of loose body based on limitation of motion.  

The Board finds that the medical findings on examination are of greater probative value than the veteran's testimony at the August 2000 RO hearing and the May 2001 Videoconference regarding the severity of his right knee disability.  In conclusion, it is found that the preponderance of the evidence is against the veteran's claim for an increased evaluation for the service-connected traumatic arthritis of the right knee with a history of loose body.  

Right Ankle  

Initially, the applicable law clearly states that, when a claim is disallowed by the Board of Veterans' Appeals, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  38 U.S.C.A. § 7104(b) (West 1991).  However, when a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).  "New and material evidence" means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A(f)).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, "the credibility of the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board has reviewed the evidence received into the record since the May 1980 Board decision and finds that no new and material evidence has been received to reopen the claim for service connection for a right ankle disorder.  

The evidence received into the record since the May 1980 Board decision includes private medical records, dated July 1980 to August 1999; VA outpatient treatment records, dated April 1982 to August 1999; a November 1999 VA examination; and testimony at an August 2000 RO hearing and a May 2001 Videoconference.  This evidence, although new, is cumulative in nature.  For example the VA and private treatment records show that the veteran was seen for residuals of an old right ankle fracture.  Although the VA and private records are new, they refer to current and continued treatment and thus are cumulative and redundant.  Because this evidence does not show an in service right ankle injury it cannot be considered material evidence sufficient to reopen his claim.  Cornele v. Brown, 6 Vet. App. 59 (1993).  

As the veteran is a layperson with no medical training or expertise, his testimony standing alone does not constitute competent medical evidence sufficient to link any current disability with his active service.  A layperson is not competent to make a medical diagnosis or render a medical opinion that relates a medical disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, these records by themselves or in connection with evidence previously assembled are not so significant that they must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).


ORDER

An increased evaluation for traumatic arthritis of the right knee with a history of loose body is denied.  

New and material evidence not having been submitted to reopen the claim for service connection for a right ankle disability, the benefit sought on appeal must be denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans Appeals
  
